Citation Nr: 1531170	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus type II.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to in-service herbicide exposure. 

3.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus type II or in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Teresa M. Meagher, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1969 to February 1971.  The Veteran served aboard a ship that sailed in the waters of the Republic of Vietnam on the following dates: August 20, 1969 to September 19, 1969, August 23, 1970 to September 8, 1970, September 16, 1970 to October 13, 1970, October 26, 1970 to November 9, 1970, November 18, 1970 to November 24, 1970, December 12, 1970 to December 29, 1970, and January 12, 1971 to January 14, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Entitlement to service connection for diabetes mellitus was previously denied by the RO in May 2002, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this issue within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claim.  Barnett, supra.  

In September  2014, the Veteran testified at a Board videoconference hearing at the local RO in St. Louis, Missouri, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issues of service connection for ischemic heart disease and chloracne have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2014 written statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On January 21, 2015, the Board issued a decision that reopened and denied service connection for diabetes mellitus and remanded the issue of service connection for hypertension.

2.  Evidence dated in October 2014, relevant to the appeal, had not been associated with the claims folder at the time the January 21, 2015 decision was issued.  

3.  An unappealed May 2002 rating decision denied service connection for diabetes mellitus type II on the basis that there was no evidence that the Veteran had been diagnosed with diabetes mellitus.

4.  The evidence received since the May 2002 rating decision relates to an unestablished fact of a current diagnosis of diabetes mellitus.

5.  The Veteran served aboard a ship that was anchored in Da Nang Harbor during the Vietnam War era and is presumed to have been exposed to herbicides in service.

6.  The Veteran has currently diagnosed diabetes mellitus type II, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.


CONCLUSIONS OF LAW

1.  The January 21, 2015 Board decision addressing service connection for diabetes mellitus type II and hypertension is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  The May 2002 rating decision to deny service connection for diabetes mellitus type II became final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R.	§§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen service connection for diabetes mellitus type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

In January 2015, the Board reopened and denied service connection for diabetes mellitus and remanded the issue of service connection for hypertension for further evidentiary development.  In October 2014, the representative submitted additional evidence; however, it was not associated with the claims file until May 2015, after the Board's January 2015 decision was issued.  In a May 2015 written statement, the representative requested that the Board reconsider or vacate the appeal based on such evidence.  In the May 2015 statement, the representative contended that the evidence was submitted to the Board in October 2014, prior to the Board's January 2015 decision. 

The evidence that the Veteran contends was not received at the Board at the time of the January 2015 Board decision consists of a written statement by the representative entitled "Post-Hearing Submission of evidence/argument" dated October 28, 2014, a copy of a PIES Response Form regarding the Veteran's service, and a July 2013 cardiac catheterization report.  The evidence was accompanied by a fax transmission sheet reflecting that this additional evidence was faxed to the Board on October 28, 2014.

Because the evidence somehow was not before the Board at the time of the January 2015 decision, the Board was under the mistaken impression that the Veteran did not ultimately submit additional evidence in support of the claim, and so commented in the Board decision.  Because these documents were not of record at the time of the January 2015 decision, the Board presumed that they had not been submitted.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (it is presumed that government officials "have properly discharged their official duties").  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption").

In this case, the Board finds that there is clear evidence to show that the Veteran submitted the stated evidence to the Board, having faxed the evidence to the Board on October 28, 2014, so as to overcome the presumption of administrative regularity.  During the September 2014 Board hearing, to assist the Veteran, the undersigned Veterans Law Judge held the case open for 30 days so that the representative could submit a letter summarizing the arguments in support of the Veteran's appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In October 2014, the representative requested an additional extension of time to submit the evidence through October 28, 2014.  Notably, the evidence the representative submitted is the specific item of evidence the undersigned Veterans Law Judge held the record open for, and which the representative specifically represented would be submitted after the hearing.  The evidence is dated on October 28, 2014, the last day of the second extension of time, which is consistent with the representations made at the Board hearing and with the second extension request, and the Veteran's diligence in pursuing this case as indicated by the timely and specific response to the January 2015 Board decision indicating that the representative had faxed such evidence to the Board.

For these reasons, the Board finds that the evidence is sufficient to overcome the presumption of regularity in the administrative process, so it is reasonable to conclude that the Veteran did submit the October 2014 argument prior to the issuance of the January 2015 Board decision.  Because these documents were not considered by the Board in the January 2015 decision, the Board will vacate the January 2015 decision.  Accordingly, the January 21, 2015 Board decision, addressing whether new and material evidence has been received to reopen service connection for diabetes mellitus type II and service connection for diabetes mellitus type II and hypertension, is vacated.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board reopens and grants service connection for a diabetes mellitus, constituting a full grant of the benefit sought on appeal and is remanding the issue of service connection for hypertension; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for Diabetes Mellitus

The Veteran seeks to reopen the previously denied claim of service connection for diabetes mellitus.  The claim was originally denied in a May 2002 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

The May 2002 rating decision denied service connection for diabetes mellitus type II on the basis that there was no evidence that the Veteran had been diagnosed with diabetes.  After reviewing the evidence received since the May 2002 rating decision, the Board finds that it qualifies as new and material evidence that is sufficient to reopen service connection for diabetes mellitus, to include as due to herbicide exposure.  A February 2010 VA treatment record, June 2010 statements from two private physicians, and private treatment records dated from November 2003 to April 2012 note that the Veteran has been diagnosed with type II diabetes mellitus.

The June 2010 statements, February 2010 VA treatment record, and private treatment records dated from November 2003 to April 2012 are new to the file, address the basis of the prior denial (no current disability), so raise a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.  Such evidence is material in that it relates to evidence of current diabetes mellitus type II (a necessary element for service connection).  38 C.F.R. § 3.303(b).     

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence of current diabetes mellitus type II raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  

In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the May 2002 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the May 2002 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for Diabetes Mellitus

Initially, the Board wishes to emphasize that Board decisions are nonprecedential in nature and the grant of service connection for diabetes mellitus, discussed in detail below, is based on the specific facts of this particular case in light of the applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2014) (providing that "previously issued Board decisions will be considered binding only with regard to the specific case decided"); see also 57 Fed.Reg. 4088, 4103 (Feb. 3, 1992) (noting the ex parte nature of Board proceedings and explaining that "[q]uestions of fairness would arise by, in effect, making a [Board] decision precedential when the Department has no opportunity to present and defend its position in the proceeding").

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As the Board is granting service connection based on the theory of presumptive service connection of diseases that are presumptively associated with exposure to herbicides (adjudicated below; 38 C.F.R. §§ 3.307, 3.309a), the additional theories of direct service connection (38 C.F.R. § 3.303(a),(d)), presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. § 3.303(b)), and a chronic disease that became manifest to a compensable degree within a year after service separation 
(38 C.F.R. §§ 3.307, 3.309) are rendered moot, and there remain no questions of law or fact as to the fully granted issue; therefore, the theories of direct service connection and presumptive service connection based on chronic manifestations in service, continuity of symptomatology, or a chronic disease that became manifest to a compensable degree within a year after service separation will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides "questions" of law or fact).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A.	 § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes diabetes mellitus.  See 38 C.F.R. § 3.309(e).

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Service on a deep-water naval vessel off the shores of Vietnam has traditionally been not considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  The evidence had to demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for diseases associated with herbicide agent exposure.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension (C & P) Service).

VA policy expressly excluded veterans who served in Blue Water Navy anchored in open deep-water harbors including Cam Ranh Bay, Vung Tau Harbor, and Da Nang Harbor from the presumption of herbicide exposure.  See Training Letter 10-06 (explaining that open deep-water harbors are "are not similar to the rivers, canals, and estuaries that make up the inland waterway system").  Rather, in order for the presumption of exposure to herbicides to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  See id.  

Conversely, ships operating primarily or exclusively on Vietnam's inland waterways, which includes smaller naval vessels involved with patrolling and interdicting enemy activity on the inland waterways of Vietnam as well as ships supplying and supporting those operations (e.g., swift boats, river patrol boats, and LSTs [landing ship, tank]) - were found eligible for the presumption of herbicide exposure because their primary service was on the inland waterways of Vietnam.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated December 9, 2014).  

However, in Gray v. McDonald, 27 Vet. App. 313 (2015), the U.S. Court of Appeals for Veterans Claims (Court) held that the manner in which VA defines inland waterways was (1) inconsistent with the regulatory purpose of providing compensation to veterans based on the likelihood of exposure to herbicides and 
(2) irrational because it was an arbitrary exercise in line-drawing.  The Court noted that VA had designated certain harbors, including Da Nang Harbor, as Blue Water based on ease of entry despite a lack of discernable relationship between ease of entry or depth and the probability of exposure based on herbicide use.  Id. at 323.  The Court further noted that VA's rigid line-drawing in Da Nang Harbor contrasted markedly with the approach VA has previously taken with regard to mouths of rivers.  Id. at 325 (citing Training Letter 10-06 explaining that "evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption of exposure for [v]eterans aboard that ship").  

The Court held that VA's inconsistent application of the presumption of herbicide exposure to waterways that open to the ocean was arbitrary and relied on factors unrelated to the regulation.  Id.  The Court remanded the matter for VA to reevaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor, and "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. at 327.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has qualifying "service in Vietnam" so that exposure to herbicide agents during service 

may be presumed.  In this case, the Veteran has not alleged, and the evidence of record does not otherwise show, that he stepped foot in the Republic of Vietnam during service.  Rather the Veteran contends that he was exposed to herbicide agents while on board a ship anchored in Da Nang Harbor during the Vietnam era.  Specifically, the Veteran contends that, while serving aboard the USS Benjamin Stoddert, he was within two miles of the coast of Vietnam and was exposed to Agent Orange from blowing winds, and was exposed to dioxin through inhalation and/or the onboard potable water system.  Service personnel records reflect that the Veteran served on the USS Benjamin Stoddert during the Vietnam era, which entered Da Nang Harbor on several occasions while he was aboard.  

Da Nang Harbor is located in Da Nang Bay, which is surrounded on three sides with land and opens into the South China Sea.  Several rivers also feed into Da Nang Bay.  Resolving reasonable in favor of the Veteran, the Board finds that under the facts of this case, Da Nang Harbor is more analogous to the mouth of a river than to the Blue Water of the South China Sea and, therefore, based on the facts of this particular case, the USS Benjamin Stoddert's anchoring in Da Nang Harbor, while the Veteran was aboard, should be treated as the ship entering an inland waterway of Vietnam.  See Training Letter 10-06 ("evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption of exposure").  Accordingly, and resolving all reasonable doubt, which includes interpretive doubt, in favor of the Veteran, he is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

The Board next finds that the evidence shows current diagnosed diabetes mellitus type II.  See e.g., February 2010 VA treatment record.  Diabetes mellitus is listed as a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to § 3.309(e); therefore, presumptive service connection for diabetes mellitus, as a disease associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.  As discussed above, 

because the Board is granting presumptive service connection for diabetes mellitus under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  


ORDER

The January 21, 2015 Board decision, addressing whether new and material evidence has been received to reopen service connection for diabetes mellitus type II and service connection for diabetes mellitus type II and hypertension, is vacated.

As new and material evidence has been received, the appeal to reopen service connection for diabetes mellitus type II is granted.

Service connection for diabetes mellitus type II is granted.


REMAND

Service Connection for Hypertension

The Veteran contends that hypertension is secondary to diabetes mellitus type II, and also that he had hypertension during active service, that is, claims direct service connection for hypertension.  The evidence of record reflects that the Veteran has current diagnosed hypertension.  See April 2012 private treatment record.  

Service treatment records reflect blood pressure readings of 136/80 in January 1986, 130/80 in February 1969, and 140/90 in April 1971.  The Veteran submitted information from the National Institute of Health which states that systolic readings between 121 and 139 indicate prehypertension and readings of 140 and above indicate hypertension.  The Veteran's lay opinion on the question of relating the current hypertension to service is not competent in the present case because the Veteran is not competent to state that this disability was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 316 (Fed. Cir. 2009).  An opinion of etiology would require knowledge of the complexities of the cardiovascular system and the various causes of unobservable hypertension.

In an April 2010 statement, a private physician opined that, because service treatment records show the Veteran had elevated blood pressure on April 21, 1970, the Veteran had stage I hypertension at least as early as 1970.  The private physician did not review the complete service treatment records, and, as such, did not address any other blood pressure readings of record, including the February 1971 service separation examination report noting normal blood pressure.  For this reason, the Board finds that the April 2010 private opinion lacks adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Further, as discussed in detail above, the Board finds that the Veteran was exposed to herbicides during service.  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2012 report "Veterans and Agent Orange: Update 2012" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  

No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the Veteran's currently diagnosed hypertension was (1) incurred in or caused by service, including in-service herbicide exposure, or (2) caused or aggravated (permanently worsened in severity) by the service-connected diabetes mellitus type II.  The Board finds that remand is required to obtain medical opinions regarding this claim.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   


Accordingly, the issue of service connection for hypertension is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to hypertension.

2.  The AOJ should request the Veteran to identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for hypertension (and not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for hypertension or the appropriate authorizations so that the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  Schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed hypertension.  The claims file should be provided to the examiner.  The VA examiner should offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in or caused by active service?  In rendering this opinion, the VA examiner should address the (1) April 2010 private medical opinion that the Veteran had stage I hypertension at least as early as 1970 and (2) the in-service blood pressure readings. 

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by exposure to herbicide agents during active service?  In rendering this opinion the examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides report "Veterans and Agent Orange: Update 2012" that categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed hypertension was caused by the service-connected diabetes mellitus?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed hypertension was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected diabetes mellitus?

4.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


